Exhibit 10.15
FLOWERS FOODS, INC.
DEFERRED SHARES AGREEMENT FOR DIRECTORS
(ANNUAL EQUITY COMPENSATION GRANT)
     This AGREEMENT (the “Agreement”) is made as of the 8th day of June, 2010
(the “Date of Grant”), between FLOWERS FOODS, INC., a Georgia corporation (the
“Company”) and ______________ (the “Grantee”).
     1.     Grant of Deferred Shares. Subject to, and upon the terms, conditions
and restrictions set forth in this Agreement and in the Company’s 2001 Equity
and Performance Incentive Plan (the “Plan”), the Company hereby grants to the
Grantee as of the Date of Grant 4,020 shares of Deferred Stock (“Deferred
Shares”). The Deferred Shares shall be fully paid and nonassessable and shall be
represented by a certificate registered in the name of the Grantee and issued at
the time of delivery provided below.
     2.     Restrictions on Transfer of Deferred Shares. The right to receive
Deferred Shares may not be sold, pledged, exchanged or otherwise encumbered or
disposed of by the Grantee.
     3.     Delivery of Deferred Shares. The Deferred Shares shall be delivered
to the Grantee (or the Grantee’s designated Beneficiary, in the event of death)
no later than thirty (30) days following the applicable date:
     (a)     If the Grantee does not elect pursuant to (b) below to defer the
delivery of the Deferred Shares to a later a date, the first anniversary of the
Date of Grant so long as the Grantee remains a Director of the Company (or is on
an approved leave of absence) until said date, or, if earlier, the Grantee’s
separation from service as a Director of the Company as a consequence of
separation from service after a Change in Control;
     (b)     If the Grantee elects to defer delivery of the Deferred Shares,
(i) the Grantee’s attainment of a specified age, (ii) upon a date certain or
(iii) upon separation from service as a Director of the Company (including
Retirement), but in each case only if later than the first anniversary of the
Date of Grant (all as specified in the election form signed by the Grantee and
the Company, a copy of which is attached to this Agreement); or
     (c)     Notwithstanding the provisions of subsections 3(a) and 3(b), upon
the Grantee’s separation from service as a Director of the Company as a result
of the Grantee’s death or Disability;
provided, however, that in the case of a Grantee who is a “specified employee”
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)), such delivery shall be delayed in any event until the
earlier of (i) the first business day of the seventh month following the date of
the Grantee’s “separation from service” (within the meaning of Section 409A of
the Code), or (ii) the Grantee’s death.

 



--------------------------------------------------------------------------------



 



     4.     Forfeiture. If the Grantee’s separation from service as a Director
of the Company (other than as a result of death, Disability or termination after
a Change in Control) occurs prior to the first anniversary of the Date of Grant,
the Grantee will forfeit the Deferred Shares.
     5.     Dividend, Voting and Other Rights. Until delivery of the Deferred
Shares to the Grantee pursuant to Section 3, the Grantee shall have none of the
rights of a shareholder of the Company, except that a notional cash account for
the Grantee shall be credited with an amount equal to any cash dividends paid
with respect to the number of Deferred Shares, which shall be subject to the
same restrictions as the Deferred Shares, and will be distributed in cash,
without interest upon the issuance or delivery of the Deferred Shares. The
number of Deferred Shares to which the Grantee has a right hereunder shall be
appropriately adjusted, however, as are any other outstanding Common Shares, or
appropriate alternative consideration for the Deferred Shares shall be
substituted, in the event of a stock dividend, stock split, combination of
shares, recapitalization, merger, consolidation, separation or reorganization or
other event referred to in Section 11 of the Plan.
     6.     Taxes and Withholding. If the Company shall be required to withhold
any federal, state, local or foreign tax in connection with the issuance or
delivery of the Deferred Shares or Common Shares or other securities or cash
pursuant to this Agreement, the Grantee shall pay the tax in cash or make
provisions that are satisfactory to the Company for the payment thereof.
     7.     Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Deferred Shares or Common Shares or other securities
pursuant to this Agreement if the issuance thereof would result in a violation
of any such law.
     8.     Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Agreement shall not be taken into account in determining any
benefits to which the Grantee may be entitled under any compensation plan
maintained by the Company and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
Employees, Officers or Directors of the Company, unless and to the extent
specifically required by the terms of said plan.
     9.     Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Grantee under this Agreement without the Grantee’s consent.
     10.     Severability. In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     11.     Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistent provisions between this
Agreement and the Plan, the Plan

2



--------------------------------------------------------------------------------



 



shall govern. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. Throughout this Agreement, the use of the
masculine pronoun shall be deemed to include the feminine pronoun, and the
singular shall be deemed to include the plural and the plural to include the
singular, as appropriate.
     12.     Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Georgia.
     13.     Compliance with Section 409A of the Code. To the extent applicable,
it is intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) do not apply to the Grantee. This Agreement and the Plan
shall be administered in a manner consistent with this intent.
     14.     Data Protection. By signing below, the Grantee consents that the
Company may process the Grantee’s personal data, including name, Social Security
number, address and number of Deferred Shares (“Data”) exclusively for the
purpose of performing this Agreement, in particular in connection with the
Deferred Shares awarded to the Grantee. For this purpose the Data may also be
disclosed to and processed by companies outside the Company, e.g., banks
involved.
[Signatures appear on following pages]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

            FLOWERS FOODS, INC.

      By:                      

 



--------------------------------------------------------------------------------



 



         

     The undersigned Grantee hereby (i) acknowledges receipt of an executed
original of this Agreement and (ii) accepts the right to receive the shares of
Common Stock or other securities covered hereby, subject to the terms and
conditions of the Plan and the terms and conditions hereinabove set forth.

                             Director              Date:       

2